Case 20-70664-sms        Doc 17    Filed 06/09/21 Entered 06/09/21 11:54:45               Desc Main
                                   Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: June 9, 2021
                                                           _________________________________

                                                                      Sage M. Sigler
                                                               U.S. Bankruptcy Court Judge

 ________________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

    IN RE:                                       )
                                                 ) Case No. 20-70664-SMS
    BRITTANY DAKOTA BOSLEY,                      )
                                                 )
                               Debtor.           ) Chapter 7

                                             ORDER

          The within and foregoing Application of the Trustee having been read and considered,

   with no adverse interest being represented;

          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT the Trustee
   herein is authorized to retain and appoint Matthew W. Herrington of the law firm DeLong,

   Caldwell, Bridgers, Fitzpatrick, & Benjamin, L.L.C. as special counsel for the purposes

   specified in the within and foregoing Application.

          A copy of the Application and Order having been served upon the U. S. Trustee, this

   Order is entered subject to objection of the U. S. Trustee or any interested party, which

   objection must be filed within twenty-one (21) days of the entry of this Order.


                                    [END OF DOCUMENT]
Case 20-70664-sms      Doc 17    Filed 06/09/21 Entered 06/09/21 11:54:45   Desc Main
                                 Document     Page 2 of 3



   Prepared By:
   Ogier, Rothschild & Rosenfeld, P.C.


   By: /s/Tamara Miles Ogier
      Tamara Miles Ogier
      Georgia Bar No. 550355
      P.O. Box 1547
      Decatur, Georgia 30031
      (404) 525-4000
      tmo@orratl.com
Case 20-70664-sms      Doc 17      Filed 06/09/21 Entered 06/09/21 11:54:45   Desc Main
                                   Document     Page 3 of 3



   DISTRIBUTION LIST:

   Ogier, Rothschild & Rosenfeld, P.C.
   P.O. Box 1547
   Decatur, Georgia 30031

   United States Trustee
   Shawna Staton, Staff Attorney
   362 Richard B. Russell Bldg.
   75 Ted Turner Drive SW
   Atlanta, GA 30303

   Brittany Dakota Bosley
   1750 Commerce Drive NW
   Atlanta, GA 30318

   E. L. Clark
   Clark & Washington, P.C.
   3300 Northeast Expressway
   Bldg 3
   Atlanta, GA 30341

   Matthew W. Herrington
   DeLong, Caldwell, Bridgers, Fitzpatrick, & Benjamin, L.L.C.
   3100 Centennial Tower
   101 Marietta Street
   Atlanta, GA 30303
